Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2651 va 831967, 42 NDLR"`F> 250

2011 WL 831967
Only the Westlaw citation is currently available.
NOT FOR PUBLICATION
United States District Cour't, D. New Jersey.

Ria MUCCI, Plaintiff,
v.
RUTGERS, the State University of New Jersey
School of Lawcarnden, XYZ corportation
1-5 (a fictitious corporation), Defendants.

Civil No. 08-4806 (RBK).
|

March 3, 2011.
Attorneys and Law Firms

F`rank M. Crivelli, Arpaia & Crivelli, LLC, Hamilton, NJ,
for Plaintiff.

Aron Morris Scliwartz, Greenbauni, Rowe, Smith, &
Davis, LLP, Woodbridge, NJ, for Defendant,

OPINION
KUGLER, District Judge.

*1 This matter arises out of Defendant Rutgers, The
State University of New Jersey School of Law~Camden's
(“Rutgers”) dismissal of Plaintiff Ria Mucci from law
school in 2002. Rutgers dismissed Plaintiff for failure
to maintain the required minimum grade-point average
(“GPA”). Plaintiff claims that Rutgers dismissed her
and subsequently denied her numerous petitions for
readmission in violation of her Fourteenth Amendment
due processes rights and in breach of an implied state-
law agreement between students and universities Plaintiff
also asserts state and federal disability discrimination
claims based on Rutgers' alleged failure to provide her
with reasonable testing accommodations, and claims for
fraud and detrimental reliance stemming from a course
she audited in 2007. This matter is presently before the
Court pursuant to Rutgers' motion for summary judgment
dismissing Plaintiff‘s claims. For the reasons discussed
below, the Court grants Rutgers' motion for summary
judgment

I. BACKGROUND
Plaintiff enrolled as a full-time, first year law student at
Rutgers in the fall of 1997. She struggled academically at
various times while enrolled at Rutgers and was ultimately
dismissed in June 2002 for failure to obtain a satisfactory
GPA. She submitted petitions requesting readmission in
2002, 2003, 2004, 2005, 2007, and 2008, but Rutgers
denied all six requests.

A. The Law School's Academic Regulations

A student's academic performance at Rutgers is governed
by the law school's Academic Rules and Regulations (the
“Academic Regulations”). Rule 11,3 of the Academic
Regulations provides that a “student shall be considered
to be on warning if the student fails to earn a 2.0 average
for the first semester of an academic year,” and “[a]t
the end of the next semester of enrollment, the student
shall be reclassified as either in good standing or as
dismissed.” (Cert. of Craig N. Oren Ex. A, at 23). Rule
ll.4(a) provides that a “student who earns less than a
2.0 average in an academic year shall be dismissed.” (Id.).
If a student is dismissed under Rule 11.4, he has a right
to be automatically readmitted on probation if: (l) “the
student's average during the academic year for which
the student was dismissed was 1.75 or better;” and (2)
“the student has not previously earned less than a 2.0
average for a year.” (Icl. at 24). A student who does
not satisfy those requirements for automatic readmission
“may be readmitted only by petitioning the Committee on
Scholastic Standing for re~admission on probation.” (Icl.).
Rule 14 provides the following standard and procedures
for deciding petitions for readinission:

he Committee may grant such
a petition if it finds that the
student has demonstrated sufficient
potential so that if re-admitted there
would be a substantial likelihood
that the student would satisfactorily
complete his or her law studies.
In addition, the Committee may
in its discretion, consider whether
and to what extent the student
has complied with the Rules and
Regulations of the law school. In
deciding whether to grant such a
petition, the Committee shall
consider all relevant facts shown by

 

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2011 WL 831967, 42 NDLR F’ 250

the student or otherwise presented
to it. Relevant facts include those
that bear on the student's aptitude,
motivation for legal studies, or work
habits, on any circumstances that
have interfered with the student's
performance in law school, on
means that were available for
ameliorating such circumstances
and on the likelihood that such
circumstances will not exist in the
future. The Committee may also
consider the student's performance
at the law school and in previous
education, as well as the student's
work history. The student has the
burden of demonstrating all facts
necessary to support a petition for
re-admission.

*2 (Ia'.). The Committee on Scholastic Standing (“CSS”)
is composed of four faculty members appointed by the
Dean and one student member in good academic standing
appointed by the Student Bar Association.

The CSS does not have jurisdiction to decide issues of
academic integrity. Those issues are governed by the
law school's Code of Student Conduct, which provides
comprehensive procedures for disposition of charges of
academic dishonesty. When a charge is filed against a
student, the Dean of Students must conduct a preliminary
review to determine whether there is sufficient evidence for
the charge to proceed to a hearing. Substantiated charges
are disposed of by a hearing before a board of faculty
members and students, with a hearing officer presiding
The hearing officer is usually an independent outside
attorney.

B. Plaintist Initial Leave of Absence from Law School
Plaintiff performed poorly during her first semester in the
Fall of 1997. She received a D+ in all four of her classes
and a term GPA well below 2.0. Pursuant to Rule ll,3, the
CSS notified her that she was “on warning” because of her
grades and that unless she achieved a 2.0 average by the
end of the academic year, she would be dismissed and lose
all credit for the year. Due to Plaintiff‘s poor performance,
which she attributed to certain personal problems relating
to her health and divorce/custody proceedings Sybil
James, then Dean of Students, and Professor Oren, the

CSS chair, counseled her to apply for a leave of absence
In February 1998, Plaintiff applied for a leave of absence,
and the CSS granted Plaintiff`s request.

C. Plaintiff‘s Returu to Law School

In May 1998, Plaintiff petitioned the CSS for readmission
to Rutgers in the Fall of 1998. The CSS held a hearing
in July 1998. After the hearing, the CSS determined
that Plaintiff was still embroiled in her matrimonial
proceedings and that the problems associated with her
matrimonial situation continued to impose a substantial
burden on her. The CSS therefore denied Plaintiff`s
petition for readmission in the Fall of 1998 and
recommended that Plaintiff use the year to resolve her
divorce proceedings

In May 1999, Plaintiff petitioned the CSS for readmission
in the Fall of 1999. After a hearing, the CSS granted
Plaintiff`s petition subject to certain conditions The CSS
placed Plaintiff “on warning” for the academic year and
required Plaintiff to retake the entire first-year curriculum.
The CSS also required Plaintiff to meet regularly with the
then-Director of the Academic Success Program, Susan
Williams-Lewonski.

D. Plaintist Performance upon Returning to Law

School
Near the end of the Fall 1999 semester, Ms Williams_
Lewonski sent Professor Oren an email expressing concern
regarding Plaintiff`s performance She reported that
Plaintiffwas consistently late to meetings was not keeping
up with class work and attendance, and was not taking
responsibility for her studies She concluded that Plaintiff
“was so far behind in her school work that it's silly.” (Oren
Cert. Ex. E, at 2).

*3 Plaintiff obtained a 2.643 average for the Fall 1999
semester, but received a D+ in Legal Research and
Writing. In the Spring 2000 semester, Plaintiff initially
received an F in Property and a 1.571 average for the
semester, which gave her a 2.107 cumulative average for
the year. Because Plaintiff barely achieved the 2.0 average
necessary to return to academic “ good standing,” the CSS
notified Plaintiff that her “performance this year, while
meeting our minimum requirements indicates the need
for further improvement....” (Oren Cert. Ex. G). Plaintist
Property grade was subsequently changed to a D, raising
her cumulative average to 2.250.

 

 

 

   

     

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

 

 

2011 WL 831967, 42 NDLR P 250

Plaintiff took Professional Responsibility during the
Summer 2000 semester and received a C. During the
Fall 2000 semester, Plaintiff achieved a 2.25 term average

but received an F in Employment Discrimination Law. l
During the Spring 2001 semester, Plaintiff obtained
a 2.938 average and received grades ranging from a
C to a B+. Consequently, she remained in academic
“good standing” throughout the year. Plaintiff took three
courses during the Summer 2001 semester and performed
well, obtaining a term average of 3.438, including an A in
Elder Law.

Plaintiff retook Employment Discrimination Law
during the Fall 2001 semester. She received a B-,
which replaced her F for purposes of calculating her
GPA. Her adjusted term average for the Fall 2000
semester is 3.0.

E. Plaintiff's Dismissal from Law School

Plaintiffs academic performance deteriorated
dramatically during her third year. In the Fall 2001
semester, her term average was 1.693, including two D's
in Federal Income Tax and Patent Law I. Because her
term average was below 2.0, the CSS placed her “on
warning” pursuant to Rule ll. The CSS informed her
that pursuant to the Academic Regulations she would be
dismissed from Rutgers if she did not achieve a 2.0 average
for the academic year. The CSS advised Plaintiff that its
members were willing to counsel her regarding her studies
and impressed upon Plaintiff that her future in the legal
profession was at stake. Plaintiff met with Dean James
in February 2002 to discuss her “on warning” status
However, her academic performance did not improve
during the Spring 2002 semester. Her average for the
semester was 1.434, including an F in Law and Biomedical
Ethics. Her GPA for the year was 1.580.

The parties dispute the basis for Plaintiff`s F in Law
and Biomedical Ethics. Professor David M. Frankford
graded the course based on a single final take-home
exam. The exam included two questions One question
was a “policy” question and the other was an “issue-
spotting” question. The exam instructions stated that
students were to do no research for the examination
after it was distributed The exam was graded on an
anonymous basis using blind grading numbers When
Professor Frankford initially graded the exanis, he became
suspicious of an exam answer that contained passages that

 

read like articles in medical journals but did not attribute
the content of those passages to any outside sources
and did not place the passages in quotation marks The
exam belonged to Plaintiff. Professor Frankford asked the
Faculty Librarian to perform internet searches using some
of the text from the suspicious passages The librarian
reported to Professor Frankford that he had identified six
instances in which text from the exam answer was copied
verbatim or almost verbatim from journal articles or other
outside sources

*4 Professor Frankford then submitted the grades for his

class, including an F for Plaintiff‘s exam. He subsequently
sent an email to Dean James stating that he wished to
bring plagiarism charges against the then-unidentified
student and that he believed that the student violated
the exam instructions by conducting outside research
after the exam was distributed In that email, Professor
Frankford explained how he arrived at Plaintiff‘s grade:
“On the merits, the answer was very poor. Aside from the
plagiarism, the quality of the answer combined with the
violation of my rules would result in a grade of F.” (Cert
of David M. Frankford Ex. A`).

Dean James notified Plaintiff that Professor Frankford
had brought two charges against herz one for plagiarism
and one for violating his exam instructions by conducting
outside research after the exam was distributed Dean
James told Plaintiff that a preliminary review would be
conducted to determine whether to proceed with the
charges In response, Plaintiff provided Dean Janies with
printed materials that she purportedly downloaded from
the internet before the exam was distributed Plaintiff
pointed out that the date on the materials preceded the
date of the exam, and, therefore, she had not violated the
exam instructions regarding outside research.

After conferring with Dean James, Professor Frankford
agreed to regrade Plaintiff‘s exam on the assumption that
she had not violated his instructions Professor Frankford
certifies that after he reread the exam'.

My assessment did not cliange: it
deserved the grade of ‘F’ on the
merits separate and apart from
any possible plagiarism or violation
of the examination instructions
The answer to the issue-spotting
question was so utterly deficient that

the limited responsive information

 

11

.i
! ,,

13 't ~; ~\ '\ tl")c-\.;w~ ._ >»>.~.
‘ ifia;ii§:,‘\,?if §\,e‘t,n,r:;~‘! ch twa

E::: ii f l,,. AW

 

»e

 

‘ar»‘

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

20`€“1"`\7\"/'|_ 831967, 42 NDLR P 250

provided in the answer to the policy
question was insufficient to pull the
overall exam grade up from ‘F’,
issues of plagiarism or violating the
test instructions aside.

(Frankford Cert. 11 15). On May 21, 2002, Professor
Frankford and other administrators met with Plaintiff and
told her that her grade was an “F on the merits of her
answers.” (Id. 11 16).

Plaintiff‘s GPA for the 2001-02 academic year was 1.580.
Thus, on June 3, 2002, the CSS informed Plaintiff that
she was dismissed from Rutgers pursuant to Rule 11.4
because her GPA for the year was below the 2.0 minimum.
Moreover, because Plaintiff‘s average was below 1.75, she
did not qualify for automatic reenrollment, and the CSS
informed Plaintiff that she was required to petition for
reenrollment if she wished to complete her law degree
Because the CSS dismissed Plaintiff based on her GPA
unrelated to Professor Frankford's charges of academic
dishonesty, Dean James determined that the academic
integrity charges were moot and no proceedings were
necessary unless Plaintiff was readmitted

F. Plaintiff's Subsequent Petitions for Readmission
Plaintiff timely petitioned for readmission on June 20,
2002. The CSS held a hearing on July 16, 2002, Plaintiff
and her attorney appeared at the hearing and the CSS gave
Plaintiff the opportunity to present whatever information
and materials she desired Plaintiff told the CSS that her
academic difficulties were caused by the illnesses of two
of her children during the Fall 2001 semester, her own
illness in December 2001 , and two deaths within her family
during the Spring 2002 exam period The CSS determined
that Plaintiff failed to satisfy her burden in support
of readmission. Specifically, the CSS found Plaintiffs
explanations regarding her poor performance incredible,
and that Plaintiff failed to demonstrate a “substantial
likelihood” that she would satisfactorily complete her
studies as required by Rule 11.4. (Oren.Cert.Ex. A). By
letter dated July 16, 2002, the CSS notified Plaintiff of
its decision denying her petition. (Oren Cert. Ex. L).
The letter did not provide an explanation for the CSS's
decision. lt simply stated that the CSS had voted to
deny the petition “only after careful consideration of
[Plaintiff`s] petition." (Id.).

*5 On June 9, 2003, Plaintiff petitioned for readmission

for the Fall 2003 semester.2 The CSS held a hearing
on July 9, 2003. Plaintiff appeared at the hearing, and
the CSS provided her with an opportunity to present
whatever information or materials she desired In her
petition, Plaintiff asserted that she had recently been
diagnosed with Type ll Adult Onset Diabetes. She stated
that she was previously unaware of the condition, but that
it was the “overriding cause which severely impaired
[her] performance” during the 2001~02 academic year.
(Oren.Cert.Ex.M). In support of Plaintiff‘s petition, she
submitted a letter from a medical doctor stating that
she was conclusively diagnosed with diabetes and that it
was the doctor's professional opinion based on Plaintiff`s
description of her health during law school»~particularly
a loss of energy during examinations-that she suffered
from diabetes during law school.

l\)

Plaintiff initially petitioned for readmission for the
Summer 2003 semester in May 2003. Professor Oren
informed Plaintiff that pursuant to the Academic
Regulations, if she wished to return to school, she
should file a petition for readmission for the Fa112003
semester.

The CSS rejected Plaintiffs petition for readmission.
lt concluded that Plaintiff‘s diabetic condition was
an incredible explanation for her poor academic
performance For example, the CSS reasoned that if
diabetes was the cause of her poor performance, she
should have performed better on take-home examinations
because they generally afford students more time to
complete answers However, the CSS found no material
difference between Plaintiff`s performance on take-
home exams and in-class exams Plaintiff requested
reconsideration of the decision. The CSS rejected
Plaintiff`s request for reconsideration in August 2003.

The next year, in May 2004, Plaintiff submitted another
petition for readmission through her attorneys ln support
of her petition, she included a Psychological Assessment
Report from The Psychological Clinic at Rutgers
Graduate School of Applied and Professional Psychology
(the “Assessment Report”) and a letter from two staff
members at the clinic. The Assessment Report states
that the Clinic evaluated Plaintiff at her request because
she was “hoping that with adequate documentation of
her test anxiety and personal problems that she was
experiencing during the [2002] spring semester, [Rutgers]
will allow her to graduate or at least re-take the spring

 

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)
2011 va 831967, 42 NDLR P 250

courses” (Oren Cert. Ex. 0, at l). The Clinic interviewed
Plaintiff and administered various intelligence, memory,
and personality tests The Clinic concluded that “[t]he
assessment results did not yield specific evidence of Ms.
Mucci's anxiety adversely affecting her performance under
timed testing situations” (Oren Cert. Ex. O). The Clinic
nevertheless noted that Plaintiff self-reported anxiety
symptoms during law school and that those symptoms
may be consistent with an anxiety disorder that manifests
only under greater stress than she experienced during the
clinical testing The Clinic also found that “Ms. Mucci's
self-report of anxious symptoms was not sufficiently
severe to warrant an anxiety disorder diagnosis
although she would likely qualify for a diagnosis of
adjustment disorder with anxious features.” (Oren Cert.
Ex. O). The Clinic ultimately reached the following
conclusion and recommendation:

*6 Ms. Mucci evidenced
intellectual abilities that are
conducive to completion of a

she also
expressed a great deal of anxiety
in her personal life and during the

law degree However,

testing situation, which could have
negatively impacted her academic
performance Although additional
time accommodations have been
somewhat helpful to Ms. Mucci in
maximizing her potential, it seems
as if her stress has reached a level
where these accommodations are
no longer adequate to address her
difficulties lt is difficult to ascertain
her typical level of anxiety in a given
semester, since her dismissal from
law school has apparently created
more stress than usual. However,
the amount of cumulative stress
that was created during the final
year, when Ms Mucci experienced
the most difficulty, was no doubt
greater than normal to her. Her
performance during this particularly
emotionally demanding time is likely
not indicative of her true potential
Active participation in therapy
would probably serve to reduce Ms.
Mucci's anxiety to a degree that

she would be able to return for a

semester and successfully complete
the courses required to obtain her
law degree

(Oren Cert. Ex. O). 3

The letters from the staff members at the clinic that
Plaintiff included in her petition contain substantially
the same conclusions and recommendations

'l`he CSS held a hearing in July 2004 regarding
Plaintiff`s petition. Plaintiff and her counsel appeared
and the CSS gave them an opportunity to present
any information or materials they desired The CSS
unanimously denied Plaintiff`s petition. Professor Oren
identifies two reasons for the CSS's decision. First, the
CSS was “troubled” by several perceived inaccuracies or
misrepresentations in Plaintiff`s petition. (Oren Cert. 1140).
For example, Plaintiff`s petition states that the law school
“ignored” her “difficulties with time management and test
anxiety.” (Id. 11 41). The CSS found that this statement
was “simply untrue” because Plaintiff had “been given
test accommodations in the form of time-and-a-half and
semi-private. quiet testing rooms for her entire law school
career for all in-class, timed exams” (Id.). The CSS also
found Plaintiff`s claim that her academic struggles were
caused by “adjustment disorder with anxious features”
to be incredible because: (l) Plaintiff offered those
explanations for the first time in her petition even
though the supporting medical documentation predated
her earlier petition; and (2) the documentation did not
attribute Plaintiff`s academic difficulties squarely to any
personality disorders (Id. 1111 43_44). The CSS was also
troubled by the fact that Plaintiff`s petition did not
reference her prior explanations for bad performance;
namely, her alleged illness during the Fall 2001 exams,
her children‘s health issues during the Fall 2001 semester,
and the deaths of relatives during her Spring 2002 exams
Thosc inconsistencies "reinforced the CSS's sense that
[Plaintiff] was looking for reasons to use as a way to excuse
her poor performance rather than focusing on her own
responsibilities as a student, on whether her study skills
were deficient, on whether she was properly organized
and the like.” (Ia’. jj 48).

*7 Second, the CSS found that even if Plaintiff`s
difficulties could be credibly attributed to her anxiety and/
or adjustment disorders, she presented no evidence that
she had taken steps to deal with those problems For
example, the Assessment Report concluded that "[a]ctive

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2011 v\/L"’"”é31967, 42 NDLR P 250

participation in therapy would probably serve to reduce
[Plaintiff`s] anxiety to a degree that she would be able to
return for a semester and successfully complete her law
degree” (Oren Cert. Ex. O). The CSS noted, however,
that “[t]here was no information before the CSS that
[Plaintiff'] had continued in any sort of treatment, what
that treatment was, or, most importantly, how any such
treatment related to her academic deficiencies” (Oren
Cert. jj 46).

On July 28, 2004, the CSS notified Plaintiff that her
petition was denied According to Professor Oren, "[t]he
approach [Plaintiff] had taken on her successive petitions
-of offering new and differing reasons to excuse or
escape from the consequences of her deficient academic
performance instead of focusing on how to address her
academic shortcomings-left the CSS with the distinct
impression that she had not identified and solved
the problem that had led to her unsatisfactory and
unacceptable academic performance in the 2001-2002
academic year.” (Id. jj 49). “It was the consensus of
the CSS that [Plaintiff] was not truly focusing on her
academic shortcomings but was continuing to look for
excuses and shortcuts; she did not convince the CSS that
she was seriously interested in reforming her approach
to her academic responsibilities” (Id. 11 49). The CSS
also informed Plaintiff that, pursuant to Rule 18.6 of
the Academic Regulations, which permits the CSS to
determine when a student may reapply for readmission,
Plaintiff could not submit a petition for readmission for
three years

G. Plaintiff's First Lawsuit

On August 23, 2004, Plaintiff filed a Complaint asserting
various claims stemming from the CSS's denial of her
petitions for readmission (“Mucci I” ). The named
defendants timely filed an Answer asserting, among other
defenses, the statute of limitations as a bar to Plaintiff`s
claims The parties settled Mucci I before a decision on
the merits and Plaintiff dismissed her claims However,
pursuant to the parties' settlement agreement, Plaintiff
could reassert claims stemming from Rutgers‘ dismissal
and denial of her petitions if Plaintiff petitioned for
readmission in 2007 and the CSS denied her petition.

The settlement agreement also provides that “[i]f any
subsequent action brought by [Plaintiff] includes Re-
filed claims, Defendants may assert any and all defenses
presently available in [Mucci I ] as well as any and all

defenses otherwise available, provided, however, that for
purposes of the statute of limitations limitations periods
applicable to Re-filed Claims shall be deemed to have
been tolled from the date of filing of the complaint in
the Lawsuit (August 23, 2004) to the date of notice
to [Plaintiff]” of the CSS's denial of her petition for
readmission. (Cert. of Aaron M. Schwartz Ex. C). The
settlement agreement also included as an attachment
a three-page letter from Professor 0ren detailing steps
that Plaintiff should take to strengthen her petition for
readmission.

H. Plaintiff's 2007 Petition

*8 Pursuant to the settlement agreement, Plaintiff
petitioned for readmission in June 2007. The CSS held
a hearing in July 2007. Plaintiff appeared at the hearing
with her attorney and was afforded an opportunity to
present any materials they desired Plaintiff submitted
a three-page letter on her own behalf Plaintiff‘s letter
recounted various jobs she held and steps she took during
the intervening period to prepare for readmission to law
school. Specifically, Plaintiff represented that she was
“employed as a full-time substitute teacher” and that “in
recent months” she had interned at a local attorney's
office (Oren Cert. Ex. Q). She submitted a letter from
that attorney regarding her internship. By letter dated July
27, 2007, the CSS notified Plaintiff of its decision to deny
her petition. ln that letter, Professor Oren summarized the
consensus ofthe majority as follows:

We were troubled that you had
not substantially complied with
the suggestions we made in our
letter attached to the settlement
agreement.... ln particular, you were
unable to indentify concrete steps
you have taken to improve your
study habits and exam-taking skills
We were also concerned that you
showed a tendency to exaggerate
what you had done Your petition,
for instance, gives the impression
that you had acted as a full-
time substitute [teacher]; but, under
questioning, you said that you had
only been eligible to do so but had
not actually done it. In addition, you
seemed to overstate the extent to

 

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)
§01,1 WL83196742NDLRP250 l

which you and Mr. Malignaggi [the
local attorney] worked together.

(Oren Cert. Ex. Q).

The CSS determined that Plaintiff could petition for
readmission the following year and provided Plaintiff with
suggestions to build her case for readmission. Specifically,
the CSS suggested that Plaintiff “unofficially” audit a
course at the law school and take advantage of the law
school's Academic Support Program. (Id.). According
to Professor Oren, the CSS determined that if Plaintiff
audited a course, “she should take the final exam in the
course (although it would not count in her GPA) as a
way of demonstrating that she could do at least ‘C’ (2.0)
level work-the level she would have to meet if she were
readmitted.” (Oren Cert. jj 58). The CSS's letter to Plaintiff
does not address whether Plaintiff would have to take
the final exam if she chose to audit a course. The letter
states only that she would need to obtain the professor's
permission and the audit would be free of charge because
it would be “unofficial.” (Oren Cert. jj Ex. Q).

Pursuant to the CSS's suggestion, Plaintiff and Professor
Oren exchanged several emails regarding her auditing a
class Eventually, Professor David Dembe agreed to allow
Plaintiff to audit his Decedents' Estates and 'l`rusts course.
In an email to Plaintiff, Professor Oren informed her that
she could audit the course. Professor Oren also informed
Plaintiff: “We expect you to take the final examination
Your grade will not count toward your grade point
average. All the same, taking the exam and getting a
grade will be valuable to you and to us in gauging your
progress.” (Oren Cert. Ex. R). Professor Oren copied
Plaintist attorney on the email, who acknowledged
receipt. Plaintiff did not object to any of Professor Oren's
terms and proceeded to audit the course.

*9 During the semester, Plaintiff received an email from
the Office of the Dean of Students regarding testing
accommodations Plaintiff responded to the email by
submitting a form requesting accommodations for the
final exam in Professor Dembe's class Plaintiff did not
specify exactly what accommodations she sought, but she
submitted a one-page document signed by an “Associate
Professor of Psychiatry” from an unidentified institution.
The document did not reference Plaintiff by name. lt
simply stated that Rutgers should provide “50% extended
time to complete all timed examinations.” (Cert. of
Angela Baker Ex. F). Because the Decedents' Estates

and Trusts exam was a twenty-four hour, self-scheduled
take-home exam that Professor Dembe designed to be
completed in approximately three hours, and because
Plaintiff‘s documentation did not support any additional
accommodations the Dean determined that Plaintiff did
not need any accommodations for Professor Dembe‘s
exam. Plaintiff took the final exam and received a C-.
Professor Oren promptly notified Plaintiffs attorney of
her grade

I. Plaintist 2008 Petition

ln May 2008, Plaintiff once again petitioned for
readmission. ln support of her petition she submitted
a letter from Dr. Michael Colis, Ph.D., a clinical
neuropsychologist, and a letter from Dr. Richard Jermyn,
D.O., Diplomate, Board of Physical Medicine and
Rehabilitation. The letters discuss an evaluation by
another doctor regarding Plaintiffs cognitive functioning
following a 2005 automobile accident The letters
recommend that Plaintiff receive extra time and a
“distraction free” venue for taking her exams.

The CSS held a hearing in July 2008. Plaintiff appeared
without counsel, made a presentation, and was given an
opportunity to present whatever material she desired The
CSS denied Plaintiff‘s petition. According to Professor
Oren:

The consensus was that permitting
[Plaintiff] to audit the Decedents'
Estates and Trusts course had given
her an opportunity to show that
she could do “C” level work.
Earning a “C-minus“ when she
was taking a single course rather
than an eight or 12 credit course
load strongly suggested to the CSS
that it was unlikely that [Plaintiff]
could successfully complete an entire
semester with a 2.0 average The
sense was that she did not have
to study for any other exams and
had no papers to write, yet could
not even complete an untimed take-
home exam within the 24 hour
window allowed from the time she
downloaded the exam.

(Oren Cert. 11 74).

 

 

   

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2011 vvl_ 831967, 42 NDLR P 250

J. The Instant Lawsuit

Following the CSS's denial of Plaintiff‘s 2008 petition,
Plaintiff filed the instant lawsuit against Rutgers
Plaintiff‘s Complaint includes ten counts Count I does
not assert a cause of action but alleges that the settlement
agreement in Mucci ldoes not bar Plaintiff from bringing
this action. Count II alleges that Rutgers fraudulently
induced her to audit the Decedents' Estates and Trusts
course by failing to inform her that she would be required
to take the final exam and that the CSS would consider her
grade when deciding her readmission petition. Count III
asserts a claim for detrimental reliance based on the same
allegations regarding the Decedents' Estates and Trusts
exam. Count IV appears to be a claim under 42 U.S.C.
§ 1983 for violations of Plaintiff‘s procedural due process
rights based on Rutgers' repeated denial of her petitions
for readmission. Count V appears to be a claim under 42
U.S.C. § 1983 for violations of Plaintiff‘s substantive due
process rights based on Rutgers' denial of her petitions
for readmission. Count VI is also a substantive due
process claim alleging that because Rutgers refused to
admit Plaintiff and because the American Bar Association
requires law students to complete their law degrees within
five years, Rutgers has effectively deprived Plaintiff of her
purported right to complete her law degree Count VII
is a procedural due process claim alleging that Rutgers
dismissed her in 2002 because of alleged plagiarism
charges without providing appropriate process Count
Vlll is a breach-of-contract claim under New Jersey law
based on an implied agreement between students and
universities Count IX is a discrimination claim under the
American's with Disabilities Act (“ADA”). Count X is a
discrimination claim under the New Jersey Law Against
Discrimination (“NJLAD”). Plaintiff seeks damages and
an order requiring Rutgers to readmit her. Rutgers now
moves for summary judgment dismissing all of Plaintiff`s
claims

II. LEGAL STANDARD

*10 Summary judgment is appropriate where the Court
is satisfied that “there is no genuine issue as to any material
fact and that the movant is entitled tojudgment as a matter
of law.” Fed.R.Civ.P. 56(c); see Ce[ot€.\‘ Corp. v. Calretr,
477 U.S. 317, 330, 106 S.Ct. 2548, 91 L.Ed2d 265 (1986).
A genuine issue of material fact exists only ifthe evidence
is such that a reasonable jury could find for the nonmoving
party. /f)zcz'ers'r)n v. I,.z`/)erly [....()/)})y, Im'., 477 U.S. 242, 248,

 

 

106 S.Ct. 2505, 91 L.Ed2d 202 (1986). When the Court
weighs the evidence presented by the parties, the Court is
not to make credibility determinations regarding witness
tcstimony. Sum)€o, Inc. v. iMX Whol€.ra/€ szl Corp., 565
F.Supp.2d 572, 575 (D.N.J.Z()OS). “The evidence of the
non-movant is to be believed, and all justifiable inferences
are to be drawn in his favor.” Ander.ir)n, 477 U.S. at 255.

However, to defeat a motion for summary judgment, the
nonmoving party must present competent evidence that
would be admissible at trial. See 310/wagon ill/g Co.
v, Tar/nac R¢)¢gfilr(g Sy.i'., 63 F.3d 1267, 1275 n. 17 (3d
Cir. 1995). The nonmoving party “may not rest upon the
mere allegations or denials of" its pleadings and must
present more than just “bare assertions [or] conclusory
allegations or suspicions” to establish the existence of
a genuine issue of material fact. l"z‘rema//'.i' [rzs, Cr). of
Newm'k, N.J. v. Di¢Fresne, 676 l".Zd 965, 969 (3d Cir. 1982)
(citation omitted); see lied.R.Civ.P. 56(€). “A party's
failure to make a showing that is ‘sufficient to establish
the existence of an element essential to that party's case,
and on which that party will bear the burden of proof at
trial,’ mandates the entry of summary judgment.” ’urson
v. Eu.i'lman K<)(/ak Co., 235 F.$d 851, 857 ----- 58 (3d Cir.2()()0)
(quoting Ce[ofc',\' C¢)r])., 477 U.S. at 322).

III. DISCUSSION

A. Plaintiff"s Fraudulent Inducement Claim
Plaintiff alleges that Rutgers committed legal and
equitable fraud by misrepresenting to her that she would
not be required to take the final exam in Decedents'
Estates and Trusts and that the CSS would consider her
grade when deciding her readmission petition.

To prove legal fraud under New Jersey law, a plaintiff
must establish: “(l) a material misrepresentation of a
presently existing or past fact; (2) knowledge or belief
by the defendant of its falsity; (3) an intention that
the other person rely on it; (4) reasonable reliance
thereon by the other person; and (5) resulting damages”
Mr:Cr)n/ce_v v. AON Cor/)., 354 N.J.Super. 25. 804 A.2d
572, 584 (N.J.Super.Ct.App.Div.Z()02) (citing Gwmm'z` v.
ll/'c'ic/)c'rz C(). Rea/t<)r.i', 148 N.J. 582, 691 A.2d 35(), 367
(N`J. 1997)). To establish equitable fraud, a plaintiff must
prove: (l) a material misrepresentation of a presently
existing or past fact; (2) an intention that the other
person rely on the misrepresentation; and (3) detrimental
and reasonable reliance J¢'wz'.\‘h Cl)'. of Sz,/.s'.\'e.\” C(mnl_\'

 

iiiiii

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

20`1'1"WL`B`3'1§67, 42 NDLR P 250"""

v. W//a/e, 86 N.J. 619, 432 A.2d 521, 524 (N.J.1981).
A plaintiff may recover damages only if she proves
legal fraud I`d. at 524. A plaintiff may obtain equitable
relief without damages by proving equitable fraud Id. A
plaintiff must prove equitable and legal fraud by clear
and convincing evidence Mc'Cr)n/rej", 804 A.2d at 584;
l)aibr) \i. Kl`rsch, 316 N.J.Super. 580. 720 A.2d 994, 999
(N.J.Super.Ct.App.Div.l998).

*ll In support of her fraud claim, Plaintiff relies
exclusively on the Academic Regulations that govern the
auditing ofcourses Rule 8.8 ofthe Academic Regulations
provides that students officially auditing courses “need
not take the final examination.” (Oren Cert. Ex. A, at 20).
_ Rule 8.8 also provides that auditors “may be given either
a grade of S (satisfactory) or U (unsatisfactory) for an
audited course.” (Id.). Plaintiff argues that, based on those
rules, she assumed that she would not have to take the final
exam for Decedents' Estates and Trusts and would not be
given a conventional grade

However, Plaintiff does not proffer any evidence in
support of her claim that she reasonably relied on Rule 8.8
when she agreed to audit Decedents' Estates and 'I`rusts.
To the contrary, Plaintiff admitted at her deposition
that she received Professor Oren's August 17, 2007 email
stating:

As an auditor, you will not need to
pay any tuition. Your participation
will not earn you credit or show
on your transcript We expect you
to take the final examination Your
grade will not count toward your
grade-point average All the same,
taking the exam will be valuable
to you and to us in gauging your
progress

(Mucci Dep. 161:6~163:5; Schwartz Cert. Ex. D, D-41).
Plaintiff also admits that Professor Oren repeated those
expectations to her in one or more phone conversations
after his August 17, 2007 email. (Mucci Dep. 164:22_
165:7). In opposition to Rutgers' motion, Plaintiff does
not offer any testimony that notwithstanding Professor
Oren's clear communications, she actually relied on
Rule 8.8 rather than Professor Oren's instructions
Plaintiff cannot survive summary judgment by making
unsubstantiated assertions regarding a necessary element
of fraud If she actually relied on Rule 8.8 rather than

Professor Oren's communications she must testify to that
fact or present some circumstantial evidence in support
of her claim. ln light of Professor Oren's communications
with Plaintiff, no reasonable jury could conclude that
Plaintiff actually relied on Rule 8.8 when she agreed to
audit Decedents' Estates and 'l`rusts

Moreover, even if Plaintiff testified that she actually relied
on Rule 8.8, there is no evidence to suggest that her
reliance was reasonable First, the plain text of Rule
8.8 suggests that it did not apply to Plaintiff‘s auditing
of Decedents' Estates and Trusts. Rule 8.8 applies to
official auditing by admitted “students” lt provides that
“students” may formally enroll in classes as “auditors”
and that audited courses will appear on their transcripts
Plaintiff cannot seriously argue that she reasonably
believed that she was an admitted student at the time she

audited Decedents' Estates and 'I`rusts 4 Thus, even if
Plaintiff actually believed that her auditing of Decedents'
Estates and Trusts was governed by Rule 8.8, the text of
the rule itself suggests that her reliance was unreasonable
Plaintiff offers no evidence to suggest that her purported
interpretation of Rule 8.8 was reasonable

4 Indeed, the CSS made clear to Plaintiff that her
auditing arrangement was “unofficial” and that the
course would not appear on her transcript (Id.).

*12 Second, Plaintiff`s asserted reliance on Rule 8.8
was unreasonable in light of Professor Oren‘s repeated
communications to Plaintiff that the CSS expected her
to take the final exam and that the CSS would use her
grade to gauge her progress Plaintiff presents no evidence
to support her claim that it was reasonable for her to
ignore those communications and rely instead on her own
dubious interpretation of Rule 8.8. 'l`hus, Plaintiff cannot
establish a claim for fraud, and the Court grants summary
judgment dismissing that claim.

B. Plaintiff's “Detrimental Reliance” Claim
Plaintiff asserts “detrimental reliance” as “an alternative
cause of action for the same alleged conduct” contained in
her fraud claim. (Pl's Br. in Opp'n to Def.'s M` Summ. J.,
at 22). That is, she claims that she detrimentally relied on
Rutgers' alleged representations that she would not have
to take an exam in Decedents' Estates and Trusts and that
the CSS would not use her grade as a basis for denying her

petition for readmission.

 

 

"e‘e’ §§ f:i ii b AW i{» f

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

 

 

2011 WL 831967, 42 NDLR P 250

Plaintiffs claim is properly framed as a quasi-contract

claim under the doctrine of promissory estoppel 5
“Promissory estoppel is made up of four elements: (l) a
clear and definite promise; (2) made with the expectation
that the promisee will rely on it; (3) reasonable reliance;
and (4) definite and substantial detriment.” To/l Brr)s,
lm.'. v, Brf. 12/'(1/1<).sen l"rec.'f)ofder.s' of Burlingt¢)n, 194
N..l. 223. 944 A.2d l, 19 (N,J.ZO()S); see Lc)/)iomio v.
()'Callaghm'z, 357 N..I.Supcr. 488, 815 A.2d 1013, 1020
(N.J.Super.Ct.App.DiV.2003).

5 Plaintiff concedes this in her brief. (See Pl's Br. in
Opp'n to Def.‘s M. Summ. J., at 23).

Plaintiff cannot prove this claim because she cannot prove
that Rutgers made a clear and definite promise or that
she reasonably relied on the alleged promise First, the
evidence proves that Rutgers clearly informed Plaintiff
that she would be expected to take the final exam and that
the CSS would use her grade as a basis for “gauging” her
progress The only evidence Plaintiff offers in response to
those communications is Rule 8.8. However, as discussed
above, the text of Rule 8.8 applies to formal auditing by
admitted students Rule 8.8 does not include any promises
relevant to Plaintiff`s “unofficial” auditing of Decedents'
Estates and Trusts Thus, Plaintiff does not present any
evidence of a clear or definite promise by Rutgers

Second, there is no evidence that Plaintiff reasonably
relied on Rutgers' alleged promises Plaintiff admits that
Professor Oren told her in writing and over the phone that
the CSS expected her to take the final exam and that the
CSS would use her performance on the exam to gauge
her progress In light of those communications it was
unreasonable for Plaintiff to assume that she would not
have to take the exam and that the CSS would not consider
her grade when evaluating her petition for readmission.
Plaintiff presents no evidence to the contrary. There are
no issues of fact regarding this claim.

C. Plaintiff`s Due Process Claims and the Statute of

Limitations
*13 Plaintiff asserts a variety of procedural and
substantive due process claims in Counts IV through VII
of the Complaint Count IV is a procedural due process
claim based on Plaintiffs dismissal in 2002 as well as her
subsequent petitions for readmission in 2002, 2003, 2004,
2007, and 2008. Count V is a substantive due process
claim based on Rutgers' 2002 dismissal and subsequent

refusal to readmit Plaintiff. Count VI is a substantive due
process claim based on Rutgers' failure to readmit Plaintiff
and the American Bar Association's requirement that law
students complete law school within five years of their
initial enrollment Count VII is a procedural due process
claim based solely on Plaintiffs dismissal in 2002. Rutgers
argues that any claims based on Plaintiff`s 2002 dismissal
and her 2002 and 2003 petitions for readmission are barred
by the applicable two-year statute of limitations

Plaintiff`s constitutional claims are authorized by 42
U.S.C. § 1983. Section 1983 provides a private right
of action for violations of an individual's constitutional
rights See M(.)nroe v. Pape, 365 U,S. 167, 172, 81 S.Ct. 473,
5 L.Ed2d 492 (1961). Congress did not provide a specific
federal statute of limitations for claims brought under
Section 1983, but the Supreme Court has held that 42
U.S,C. § 1988 directs federal courts to “borrow” the state
statute of limitations from the most analogous state law
cause of action. H“'z`/son v. Garcia, 471 U.S. 261, 266467,
105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). The Third Circuit
has uniformly applied New Jersey’s two-year statute of
limitations for personal injury claims to all Section 1983
claims See O'Cormor v. (,'ilj" of Nc'war/t, 440 F.3d 125,
126~27 (3d Cir.2006) (applying N..l. Stat. Ann. § 2A:14~2
to Section 1983 claim). Thus, Plaintiffs due process claims
are subject to a two-year limitations period

Plaintiff was notified of her dismissal from law school
by letter dated June 3, 2002. She then petitioned for
readmission and the CSS notified her of its decision to
deny the petition by letter dated July 16, 2002. Plaintiff
filed her Complaint in Mucci l more than two years later
on August 23, 2004. Thus, according to Rutgers any
due process claims based on Plaintiffs 2002 dismissal and
readmission petition are time barred

Regarding Plaintiffs 2003 petition, the CSS notified
Plaintiff that her petition was denied on July 10, 2003.
Although Plaintiff filed her Complaint in Mucci I
approximately a year later in August 2004, the settlement
agreement provides:

If any subsequent action brought by
[Plaintiff] includes Re-filed Claims,
Defendants may assert any and
all defenses presently available in
the Lawsuit as well as any and
all defenses otherwise available
provided, however, that for purposes

 

 

 

i¢x¢;té'i' ””'¢ v 1)‘~:
1111 tr ;i,) f t xiv s

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2011 WL 831967, 42 NDLR P 250

of the statute of limitations
limitations periods applicable to Re-
j'iled Claims shall be deemed to have
been tolledfrom the date offiling of
the complaint in the Lawsuit (August
23, 2004) to the date of notice to
[Plaintiff] of [the CSS's denial ofa
subsequentpetitionfor readmission].

*14 (Schwartz Cert. Ex. C) (emphasis added). In June
2007, after the parties executed the settlement agreement
Plaintiff petitioned the CSS for readmission. The CSS
notified Plaintiff on July 27, 2007, of its decision to
deny her petition. Consequently, the statute of limitations
regarding Plaintiff`s claims began to run again at that time
However, although the limitations period was running,
Plaintiff did not refile her Complaint in this matter until
September 22, 2008. Thus, excluding the period during
which the settlement agreement tolled the limitations
period (August 23, 2004 to July 27, 2007), Plaintiff waited
more than five years to file her claims based on the CSS's
denial of her 2003 petition. Rutgers therefore argues that
that claim is also time barred

Plaintiff acknowledges that her claims are governed by
a two-year limitations period However, she argues that
none of her claims are time barred because the doctrine
of “exhaustion of administrative remedies” required that
she file repeated petitions for readmission before suing
in court. Plaintiff also argues that Rutgers waived the
statute of limitations as an affirmative defense because
Rutgers did not originally assert the defense in response
to Plaintiff`s Complaint in Mucci 1 and because the
settlement agreement in Mucci I provides that she may
reassert any claims that were not originally time barred
Plaintiff further argues that her claims are not time
barred because Rutgers' conduct constitutes a continuing
violation of her due process rights

The Court finds that Plaintiffs due process claims based
on her 2002 dismissal and 2002 and 2003 petitions are
time barred First, Plaintiff's contention that Rutgers
waived the defense by not properly including it in a
responsive pleading in Mucci 1 is simply untrue Rutgers
specifically pled the statute of limitations as an affirmative
defense in its Answer to Plaintiff's Complaint in Mucci
I. (See Supp. Cert. of Aron M. Schwartz Ex. A, at 12
(“Some or all of plaintiffs claims are barred by applicable
statutes of limitations”). Second, the settlement agreement
unambiguously provides that the statute of limitations

W L: ii l71, AW 210 1 c

  

would be “tolled” from the date when Plaintiff filed her
complaint in Mucci I until the date the CSS notified her
that her petition was denied The clear intent of the parties
was that the limitations period would start to run again if
Rutgers denied Plaintiff`s petition. Thus, Rutgers did not
waive the statute of limitations when it entered into the
settlement agreement

Third, the statute of limitations is not tolled in this
case under the doctrine of “exhaustion of administrative
remedies” Because Section 1983 claims are subject to the
state statute of limitations most analogous to a Section
1983 cause of action, Section 1983 claims are also subject
to that statute of limitations' tolling rules Btl. of Regent.s'
of Univ. of Sl. N. 16 v. Ton)rtnio, 446 U.S. 478, 484~85,
100 S.Ct. 1790, 64 L.Ed2d 440 (1980) (the “borrowing”
of the analogous state statute of limitations “logically
include[s] rules of tolling”). Under New Jersey law, “a
statute of limitations governing timeliness of an action
will not be tolled for a pending determination in another
tribunal absent an exhaustion requirement in the statute.”
Byrcl v. Manlting, 253 N.J.Supcr. 307. 601 A.2d 770,
775 (N.J.Super.(:,`t.App.Div.1992) (citing W. V. Pc/ngl)orne
& Co. v, New Jersey Dep't of T/'a/'l.sp,, 116 N..l. 543,
562 A.2d 222, 228 (N.J.1989)). “The general rule is that
in order that the pendency of other proceedings shall
have the effect of tolling the statute of limitations on
a cause of action, the proceedings must be such as to
prevent enforcement of the remedy by action.” W.V.
[’angl)orne & Co., 562 A.2d at 228. Tlius, in Byrd, the
Court rejected the plaintiffs argument that New Jersey's
statute of limitations applicable to his Section 1983 claim
was tolled by pending criminal proceedings The court
held that the statute was not tolled because there was
no relevant statutory exhaustion requirement and because
the pending criminal proceedings did not prevent the
plaintiff from seeking redress under Section 1983. Icl. at
775.

*15 Plaintiff identifies no statutory exhaustion
requirement that would prevent her from seeking judicial
redress of her alleged constitutional violations stemming
from her 2002 dismissal and her subsequent petitions
for readmission in 2002 and 2003. Plaintiff could have
immediately challenged those decisions in court without
pursuing any subsequent petitions for readmission.
Plaintiff identifies no law or Academic Regulation that
required her to file repeated petitions for readmission
before seeking redress for her alleged constitutional

 

 

 

Mucci v Rutgers, Not Reported in F.Supp.2d (2011)
20" 18 "€§7, 42 NDLR P 250 '

   

violations in court. Thus, Plaintiff‘s repeated petitions for
readmission did not toll the statute of limitations

Plaintiffs “continuing violation” argument also fails
The “continuing violation” doctrine tolls the statute of
limitations if the defendant commits a series of “acts which
are not individually actionable but may be aggregated
to make out” a claim. O'Connor, 440 F.3d 127 (citing
AMTRAK v. Morgalz, 536 U.S. 101, 113, 122 S.Ct.
2061, 153 L.Ed.2d 106 (2002)), However, the statute of
limitations is not tolled if the defendant's misconduct
involves “discrete acts [that] are individually actionable.”
Id. The Supreme Court has held that, in the employment
context, actions such as “termination, failure to promote,
denial of transfer, or refusal to hire” are “discrete acts”

that do not toll the statute of limitations6 Morgan,
536 U.S. at 114. Rutgers' dismissal of Plaintiff from
law school and its subsequent denial of her readmission
petitions were discrete acts most analogous to termination
of employment or refusal to hire. Thus they constitute
discrete acts that do not warrant tolling the statute of
limitations Cf. id.

Plaintiff does not cite any cases applying the
“continuing violation” doctrine to Section 1983
claims based on the dismissal of graduate or
college students Plaintiff cites only an employment
discrimination case applying the doctrine in the
context of a hostile work environment claim. See
O'Connor, 440 F.3d at 127. Thus, it is unclear
whether the doctrine would find proper application
in this context In any event, even if the doctrine is
properly applied here, the Court finds that the statute
of limitations is not tolled because each action by
Rutgers was individually actionable

Because the statute of limitations was not tolled regarding
Plaintiff‘s Section 1983 claims the Court grants summary
judgment dismissing Count Vll of the Complaint, which
is based entirely on Rutgers' 2002 dismissal of Plaintiff,
as well as those portions of Counts IV, V, and VI
that allege constitutional violations based on Plaintiff‘s
2002 dismissal and Rutgers' denial of her 2002 and 2003
petitions for readmission.

D. Plaintiff's Procedural Due Process Claims
Rutgers argues that Plaintiffs timely due process claims
should nevertheless be denied because Rutgers afforded
Plaintiff the constitutionally required due process

   

   

The Fourteenth Ainendment prohibits states from
depriving any person of “life, liberty, or property without
due process of law.” U.S. Const. amend XIV. § 1.
To succeed on a Section 1983 claim for a violation of
the Fourteenth Amendment's procedural protections a
plaintiff must prove: (l) that a state actor deprived her of
a recognized “liberty” or “property” interest; and (2) that

the deprivation occurred without adequate process 7 See
Brl. o_/` Cttra(()r,z' of Uni\/'e)xi'itv cy‘"zvlt‘s.s't)z/rz` 1a llorow/`(:, 435
U.S. 78, 82, 98 S.Ct. 948. 55 .L.Ed.Zd 124 (1978); R<)/)l)
v. P/lt'/ade)ph/`r/, 733 F.2d 286, 292 (3d Cir.l984). Property
and liberty interests are “not generally created by the
Constitution.” Ro/)l), 733 F.2d at 292 (discussing property
interests); see Horowt`t:, 435 US at 82-~84 (discussing
liberty interests). "Rather, they are created and their
dimensions are defined by existing rules or understandings
that stem from an independent source such as state law.”
Bd. o/`Regents v. Rt)t/1,408 U.S. 564, 577. 92 S.Ct. 2701, 33
l,,..l%ld.Zd 548 (1972). A property interest exists if state law
creates “a legitimate claim of entitlement to” the disputed
interest Id.

Rutgers does not contest that it is an “instrumentality
of the state” subject to suit under Section 1983.
See Komts v. Rutger.s, 633 F.Supp. 1469. 1472
(D.N.J.1986) (holding that the State
University of New Jersey was subject to suit under
Section 1983 for claims by professors who were
discharged without a hearing).

Rutgers

*16 Regarding the process required under the
Fourteenth Amendment, “due process is not a fixed
concept, but a flexible doctrine that varies with the
particular circumstances.” Vctl) de Zt'/ver v. Rutgers Un/'r.,
971 F.Supp. 925, 932 (D.N.J.1997) (citing Z/`nt-.’rmon v.
Btt/'c/), 494 U.S. 113, 127, 110 S.Ct. 9751 108 L.Ed2d
100 (1990)). The “requirement of due process is the
opportunity to be heard at a meaningful time and in a
meaningful manner.” Krt/m v. ]nitw{ Smtes, 753 F.Zd,
1208‘ 1218 (3d Cir_ 1985). The Supreme Court has applied
that standard in the context ofa student dismissal at a state
univcl's‘ity_ See IIorou/‘[t:, 435 U.S. at 80,

ln Horowitz, a medical student was dismissed for failure
to meet academic standards Id. at 79. The student sued
the university alleging that she was dismissed without
adequate process Id. at 80. The Court held that the
university provided adequate process because; (l) the
faculty fully informed the student on multiple occasions

 

Mucci v. Rutgers, Not Reported in F.Suppi2d (2011)
2011 WL 831967, 42 NDLR P 250 '

 

that it was dissatisfied with the plaintiffs academic
performance and that her poor performance posed a
threat to graduation and continued enrollment; and (2)
the university’s “ultimate decision to dismiss [the student]
was careful and deliberate” Id. at 85. The student was not
afforded a formal hearing or an opportunity to appear
before the committee that decided to dismiss her. Id. at 81 .
ln support of those minimal procedural requirements the
Court wrote:

Academic evaluations ofa student
bear little resemblance to the judicial
and administrative factfinding
proceedings to which we have
traditionally attached a full-hearing
requirement.... Such a judgment
is by its nature more subjective
and evaluative than the typical
factual questions presented in the
average disciplinary decision, Like
the decision of an individual
professor as to the proper grade
for a student in his course, the
determination whether to dismiss
a student for academic reasons
requires an expert evaluation of
cumulative information and is not
readily adapted to the procedural
tools of judicial or administrative
decisionmaking

Id. at 89-90. Consistent with that ruling by the Supreme
Court, “[t]he Third Circuit has construed Horowt't: to
require no more than ‘an informal faculty evaluation with
the student,’ prior to an academic dismissal.” V¢uz de
Zt'lver, 971 F.Supp. at 932 (quoting Muurt`ello v. Univ.
of Med. & Denti.s'try of N.J., 781 F.2d 46, 50-51 (3d
Cir.l986)).

Plaintiff argues that Rutgers' repeated denials of her
readmission petitions in 2004, 2005, 2007, and 2008
deprived her of a protected property interest without
appropriate procedural protections Without addressing
whether Plaintiff has a protected liberty or property
interest in readmission to Rutgers the Court finds that
Plaintiff received the constitutionally required process
during her 2004, 2005, 2007, and 2008 readmission
hearings

 

wi;i§fii@lt”t’

First, Plaintiff received more process than the student in
Horowitz. Before the CSS decided Plaintiffs readmission,
the CSS afforded Plaintiff the opportunity to make a
written submission in support of her petition, appear
before the CSS in person, and present any materials
or arguments in support of her petition, The CSS
also independently reviewed Plaintiffs grades and past
academic performance Then, after Plaintiff was given an
opportunity to be heard in person and present materials
in support of her petition, the CSS deliberated over her
petition and reached a decision based on a majority vote.
There is no evidence to suggest that this process was not
fair, careful, and deliberate See []o)'owit:, 435 U.S. at 85
(upholding academic dismissal based on procedures that
did not provide for student to appear before committee).

*17 Nevertheless, Plaintiff claims that Rutgers did not
provide adequate process because it failed to comply with
its own Academic Regulations governing the process for
readmission. Specifically, Plaintiff claims that Rutgers
refused to readmit her even though the evidence she
presented at the 2004 hearing clearly satisfied Rule
11.4(d)‘s standard for readmission. That argument fails
Plaintiff does not allege that Rutgers set aside any
particular procedural requirements for deciding her
readmission petitions Rather, Plaintiff contests the CSS's
ultimate determination that she failed to satisfy Rule
11.4(d)‘s substantive standard for readmission. As the
Supreme Court has made clear, courts should not venture
into the substance of academic evaluations by state
universities

When judges are asked to review the
substance of a genuinely academic
decision, such as this one, they
should respect for
the faculty's professional judgment
Plainly, they may not override
it unless it is such a substantial
departure from accepted academic
norms as to demonstrate that the
person or committee responsible did
not actually exercise professional
judgment

show great

Ewt`ng, 474 U.S. at 225; see also Mi//er v. Hrt)))li))e U/liv.
.S`c/z. of L¢tw, 601 F.2d 970 (8th Cir.1979) (applying
this deferential standard in the context of a student's
petition for readmission to law school). The CSS
reviewed Plaintiffs submissions and presentations and

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

2011 vvl_ 831967,""42 NDLR P 250`

reached a determination regarding her academic potential.
The Fourteenth Amendment's procedural protections
do not entitle Plaintiff to a substantive review of that
determination by this Court

Plaintiff also argues that Rutgers violated her procedural
rights because she was entitled to the heightened process
due in a student disciplinary hearing See Horowitz, 435
U.S. at 85~86 (noting that heightened procedural due
process rights apply for dismissal based on disciplinary
proceedings); Go._s's v. Lope:, 419 U.S. 565, 581, 95 S.Ct.
729, 42 L.Ed.2d 725 (1975) (holding that heightened
process is due in a disciplinary dismissal). Plaintiff
argues that because her initial dismissal was based in
part on allegations of academic dishonesty, the Court
should review her subsequent petitions for readmission
under the heighted due process standard applied to
student disciplinary proceedings This argument also fails
Plaintiff attempts to do an end run around the statute
of limitations barring her challenge to the CSS's initial
dismissal in 2002. Plaintiff did not timely challenge her
2002 dismissal as a disguised disciplinary proceeding

Thus, that claim is barred 8 Because Plaintiff does not
present any evidence that the CSS improperly treated her
subsequent readmission petitions as disguised disciplinary
proceedings Rutgers' conduct during those proceedings
is subject to review under the standard announced in
Horowitz. As noted above, Rutgers provided Plaintiff with
adequate process under that standard

Plaintiffs argument would fail even if the statute
of limitations did not bar her from challenging her
dismissal in 2002. As discussed below regarding
Plaintiffs breach of contract claim, Plaintiff presents
no evidence that Rutgers dismissed her in 2002 for
academic integrity reasons The evidence proves only
that Rutgers dismissed Plaintiff because her grades
on the merits failed to satisfy the school's minimum
requirements

E. Plaintiff's Substantive Due Process Claim
*18 Unlil<e the substantive rights protected by
procedural due process which emanate from state
law, substantive due process rights emanate from the
Constitution. Regents of Unfv. o_f'Mt'c/tt`gan in Ewing, 474
U.S. 214, 229-30, 106 S.Ct. 507, 88 L.Ed.2d 523 (1985`)
(Powell, J., concurring). Substantive due process rights are
therefore much narrower in scope Bel/ v. ()l)io Smte C»"niv.,
351 F.3d 240, 249~50 (6th Cir.2003). The Supreme Court

has not recognized a constitutionally protected property
or liberty interest in completing a professional program of
study. See id. at 251 (“we can see no basis for finding that a
medical student's interest in continuing her medical school
education is protected by substantive due process”); see
also Van rleZilver, 971 F.Supp. at 934-35 (concluding that
there is no substantive due process right to complete a
program of study).

Moreover, the Court has cautioned, that it is “reluctant
to expand the concept of substantive due process”
Wrts/)i))gton vi G/ur'/ci\'l)erg, 521 U.S. 702, 720~21 (1997). lt
has limited substantive due process protections to interests
“protected by specific constitutional guarantees
freedom from government actions that shock the
conscience and certain interests that [are] so rooted
in the traditions and conscience of our people as
to be fundamental.” Bell. 351 1~`.3d at 250 (internal
citations and quotation marks omitted). Consequently,
courts have consistently found that a student's dismissal
from a university for failure to meet minimum
academic standards does not implicate a substantive due
process right See, e.g., id. (medical student's dismissal
for academic performance reasons did not implicate
substantive due process rights); Vrtn de Zz`/ver, 971 F.Supp.
at 934-35 (student's dismissal from joint program of
study did not implicate substantive due process rights);
Sdr/cissit/n v. W. Vtt, Univ. Bt/. of Gorernors, No, 05~
144, 2008 U.S. Dist. LEXlS 26365. at *4_5. 2008 WL
901722 (_N.D.W.Va. Mar. 31. 2()08) (medical student did
not have a substantive due process interest in completing
residency).

With the exception of certain fundamental rights which
are not implicated here, a state improperly deprives
a person of a substantive due process right if it acts
arbitrarily and capriciously. Dnnie/s v. Williams, 474 U.S.
327, 331 (1986). To establish that an action or policy
is arbitrary and capricious a plaintiff must prove that
the state did not have a rational basis for its conduct or
that it was motivated by bad faith or ill will unrelated
to a legitimate government objective Er\»r`ng. 474 U.S. at
227-28; llorowitz. 435 U.S. at 91. ln this regard, courts
are particularly deferential to academic determinations
by educational institutions See Be//, 351 F.3d at 251,
Vtt)) de Zilver, 971 F.Supp. at 934; Love v, Dt¢/te Univ.,
776 F.Supp. 1070, 1075 (M.D.N.C.l99l), a]]'d, 950 F.2d
31 (4th Cir.l99l) (“since academic dismissals are wholly
discretionary, great deference must be given to these

 

V!ti$`§it.£tlv’rl 2018 illicit1'?'”;1.»;01"§ ?ieait ,.

 

15 9

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)

 

 

2011WL.831 96,__7,,42NDLR,P,2501, …3_,1

decisions”). Academic determinations should not be set
aside unless they constitute “a substantial departure from
accepted academic norms.” Ewing, 474 U.S. at 225

*19 Plaintiffs substantive due process claim fails
First, Plaintiff cites no evidence or legal authority to
support her allegation that she has a constitutionally
recognized interest in readmission to the law school.
ln light of the Supreme Court's admonition that courts
should not readily expand the scope of substantive
due process protections this Court finds no basis for
concluding that Plaintiff has a substantive due process
right to complete her legal studies See Be//, 351 F.3d
at 249-50 (reaching same conclusion regarding medical
student's right to “continued enrollment” in medical
school notwithstanding her failure to satisfy minimum
academic requirements).

Second, even if the Court were to find that Plaintiff has a
constitutional interest in readmission to law school, there
is no evidence that Rutgers arbitrarily and capriciously
deprived her of that right A minimum grade-point
average is a legitimate and rational means for evaluating
student performance and eligibility to continue in a

program of study. See Ktm/<e/ v. Wi(lene)‘ Univ. Sc/t. of

l.aw, No. 94_5066, 1995 U.S. Dist. l..EXlS 5749. at *6»
7, 1995 WL 263547 (E.D.Pa. May 2, 1995) (holding that
law school did not act arbitrarily when it established a
minimum GPA requirement and dismissed a student for
failing to achieve the minimum GPA). Rutgers published
minimum grade requirements for students and dismissed
Plaintiff when she did not maintain those requirements
Rutgers subsequently reviewed Plaintiffs petitions for
readmission to determine whether she would likely be
able to satisfy the minimum academic requirements for
graduation. That process was not arbitrary or capricious
There is no evidence that Rutgers infringed Plaintiffs

substantive due process rights 9

The fact that the American Bar Association requires
students to complete their law degree in five years
does not change the analysis First, as noted above,
Plaintiff does not have a constitutional liberty or
property interest in completing her law degree
Thus, the fact that the five-year rule has the effect
of depriving Plaintiff of her ability to complete
her degree does not alone create a constitutional
violation. Second, even ifthe five-year rule implicated
a constitutional property or liberty interest, there is no

 

evidence that the rule is arbitrary or capricious Thus,
Rutgers' motion for summary judgment denying
Plaintiffs substantive due process claim based on the
five-year rule (Count Vl) is granted

F. Plaintiff's Breach of Contract Claim
New Jersey recognizes an implied agreement between
students and universities See M'itlm v. Univ. 0_/v
filed and Dentistry of N.J., 316 N.J.Super. 83, 719
A.2d 693, 694 (N.J.Super.Ct.App.Div.1998) (rejecting
the argument that the student-university relationship
should be analyzed in “purely contractual terms” but
nevertheless finding certain obligations implicit in the
student-university relationship); Nttpo/imno v. 'I"rttslee.\‘ of
P/'l`/zc’elon Uni\'., 186 N.J.Supcr, 548, 453 A.2d 263, 272
(N..1.Supcr.CtApp.Div.1982) (same); see also Hr'rn(t/)rl<':
v. Over/oz)l\' [lo.rp., 149 N.J, 68, 692 A.2d 971. 975

(1\1.].1997).10 However, New Jersey courts “hold that
the relationship between the university and its students
should not be analyzed in purely contractual terms.”
Mt`ttra, 719 A.2d at 694. Rather, when evaluating whether
a student's dismissal was improper, courts require only
that the student receive “reasonable notice and a fair
hearing in general conformity with the institution's
rules and regulations.” ltt'. Moreover, New Jersey courts
will not subject issues of academic performance to
searching judicial review. Id. Rather, they “defer to the
university's broad discretion in its evaluation of academic
performance.” Id.

10

The New Jersey Supreme Court has not addressed
whether there is a legally enforceable implied
agreement between students and universities and
the Appellate Division cases addressing the issue are
unclear as to whether the obligations they impose
on universities derive from contract and general
associational principles or from constitutional due
process principles ln Napolitttno, for example, the
Appellate Division relied extensively on due process
precedent from other jurisdictions and did not
squarely address the state-action requirement as
applied to Princcton University See Nr)/)ol/`m/m, 453
A.2d at 274-75. Similarly, in Mt'ttrtt, the Appellate
Division rejected the argument that strict contract
principles apply to the student-university relationship
and instead relied on precedent regarding a student's
due process rights See Mittm, 719 A.2d at 697-98.
Thus, it is unclear whether New Jersey recognizes an
independent breach of contract claim for dismissal
from a university or whether that claim is properly

 

 

  

¢»_» ~ "\ ‘~ _s~,. 1 ,~ ,»/~t
morrison i-:oizrm;t 010 rita

 

912 1§§ 131 t AW

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)
"2"`6"11 va 831967, 42 NDLR P 250

framed as a due process violation under the New
Jersey State Constitution. In any event, as discussed
above, the Court finds that Plaintiff fails to satisfy
the substantive standard established by the Appellate
Division in Napoll'tww and Mittm.

*20 Plaintiff argues that Rutgers failed to provide
“reasonable notice and a fair hearing in general
conformity” with its own rules and regulations because
it dismissed her in 2002 for academic integrity reasons
without following the procedures in the Code of Student

Conduct.ll See id. Plaintiff asserts that if she had
not received an F in Law and Biomedical Ethics
she would have maintained a GPA above the 1.75
minimum. Plaintiff further asserts that her grade in Law
and Biomedical Ethics was based in part on Professor
Frankford's conclusion that she plagiarized portions of
her exam answer and failed to comply with the exam
instructions According to Plaintiff, the Code of Student
Conduct required that Rutgers conduct a preliminary
investigation and hearing regarding Professor Frankford's
charges of academic integrity before finalizing her grades
Because Rutgers calculated Plaintiffs GPA based on her
F in Law and Biomedical Ethics without first resolving
the academic integrity charges Plaintiff concludes that
Rutgers dismissed her without following the Code of
Student Conduct.

ll

Because Plaintiff brings this claim as a breach-of-
contract claim under New Jersey law, it is subject to
a six-year statute of limitations See N.J. Stat. /\nn.
§ ZA; 14-1. Thus, Plaintiffs challenge of her dismissal
in 2002 is not time-barred.

Plaintiffs argument fails Professor Frankford initially
awarded Plaintiff an F for the following reasons “On
the merits the answer was very poor. Aside from the
Plagiarism, the quality of the answer combined with
the violation of my rules would result in a grade of
F.” (Franlcford Cert. Ex. A). Plaintiff subsequently
challenged Professor Frankford's allegation that she
violated the exam rules and Professor Frankford agreed
to regrade the exam based solely on the answer's
merits After regrading the exam, Professor Frankford
determined that Plaintiffs exam “deserved the grade
of ‘F’ on the merits separate and apart from any
possible plagiarism or violation of the examination
rules.” (Frankford Cert. 11 15).

Plaintiff does not present any evidence to rebut the fact
that Professor Frankford awarded her an F on the merits

 

 

She simply asserts that her exam did not deserve the grade
of F, and, therefore, Professor Frankford gave her an
F partially because of his conclusion that she violated
the exam instructions However, as the New Jersey
Supreme Court has held, “[a]ssessing a student's academic
performance must be left to the sound judgment of the
individual academic institution.” l'le)'uandc:, 692 A.2d
at 975. This Court must defer to Professor Frankford's
assessment of the merits of Plaintiffs exam answer.
Because Plaintiff was dismissed for failure to maintain
academic standards and because Rutgers complied with
its Academic Regulations before dismissing Plaintiff,
Rutgers did not breach its obligations to Plaintiff under

state law. 12

') . . . .
l“ Plaintiff also asserts that "no fair evaluation of the

record presented by [Plaintiff] at her 2004, 2007,
and/or 2008 petition hearings could admit of any
conclusion but that [Plaintiff] satisfied” the standard
for readmission. This argument fails for the reasons
expressed above regarding Plaintiffs due process
claims As in the due process context, New Jersey
law is extremely deferential to universities regarding
dismissals for academic reasons See Her))m)¢le:,
692 A.2d at 975; Mizrra, 719 A.2d at 694. At
each of Plaintiffs readmission hearings the CSS
determined that she had not satisfied the standard
for readmission. This was an academic determination
subject to deference by the Court.

G. Plaintiff‘s Disability Discrimination Claims
Plaintiff asserts that Rutgers violated the ADA and
the NJLAD by failing to give her additional time to
complete the take-home final exam in the Decedents'
Estates and Trusts course that she audited in the Fall
2007 semester. Rutgers argues that Plaintiff may not
pursue her failure-to-accommodate claim because: (l) she
did not provide Rutgers with requested documentation
regarding her disability and coordinate accommodations
and (2) the exam was designed to be completed in three
or four hours and Plaintiff received twenty-four hours to
complete the exam. Plaintiff responds that she provided
sufficient documentation to support receiving up to 50"1»
extended time on her exam, i.e. thirty-six hours

*21 The purpose of the ADA is to “provide a clear and
comprehensive national mandate for the elimination of
discrimination against individuals with disabilities” 42
U.S.C. § 12101. Pursuant to the ADA, an entity subject
to the Act discriminates against a disabled individual

 

 

 

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)
2011 W£`831967, 42 NDLR P 250 """"

when it fails to make “reasonable accommodations to
known physical or mental limitations .,..” 42 U.S.C. §

12112(5)(A). 13 To succeed on a failure-to-accommodate
claim, a plaintiff must prove: “(l) that she is disabled,
(2) that her requests for accommodations are reasonable,
and (3) that those requests have been denied.” D'Amico
v. N. Y,' State B¢l. of er‘ li`xamz`)wr.s‘, 813 F.Supp, 217,
221 (W.D.N.Y.1993). To determine whether a specific
accommodation is reasonable, courts apply a “fact-
specific, case-by-case inquiry that considers among other
factors the effectiveness of the modification in light of
the nature of the disability in question and the cost to
the organization that would implement it.” Smrc)n v.
il/c.'l)()/m/r/'.s' C'¢)r}). ., 51 F.3d 353. 356 (2d Cir.1995). The
Third Circuit requires both parties to act in good faith
by engaging in an interactive process for purposes of
identifying and agreeing on a reasonable accommodation
Tr)'v!(.)r v. P/l()e/l/.`,\'vl`/le SC/l. Dz`sl., 184 F.3d 296. 31 1-14 (3<1
Cir. 1999) (imposing good-faith obligation in employment
context). A defendant is not be liable for failure to
provide reasonable accommodations under the ADA if
the plaintiff does not provide information needed to assess
the request for an accommodation Id.,' see Ka/tenberger
v. O/iz`r) Cc)!/ege ¢)_/`.l)oa’ialrl`c Med., 162 F.3d 432. 437 (6th
C'r.l998) (holding that college did not have obligation to
provide accommodations to disabled student under ADA
because student did not provide information necessary
to corroborate disability)§ Gc)()dw/'n v. K'u/m Cr)l/., 929
F.Supp. 90, 94 (W.D.N.Y,l995) (same).

` The ADA applies to public entities which are
defined to include “any department, agency, or
other instrumentality of a State....” 42 U.S.C. §
12131('1). Rutgers is an instrumentality of the State
for operation of the state university. See N.J,S.A.
18A;65~2. Thus, it is subject to the ADA.

The NJLAD provides protections to disabled
persons analogous to the ADA's protections
See `N.J. Stat. Ann. § 10:5412(f`) (providing for
protection against discrimination); Jones v. A/zmn‘num
S/mpcs, 339 N.J.Supcr. 412, 772 A.2d 34, 4()-41
(N..1.Sup.Ct.App.Div.Z()O1) (holding that “it is well-
settled law in New Jersey that our state courts in
interpreting the LAD, should look to federal anti-
discrimination cases”). New Jersey courts therefore apply
the standards developed under the ADA when analyzing
NJLAD claims llone.s', 772 A.2d at 4044. Additionally,
New Jersey courts require the parties to engage in the same
interactive process required by the ADA for determining

  

/i s 41 ` ¢. n ”"'H,, t
"i`»"iz‘\i widle lri'i`>§}"l iL\.lé`x

 

 

whether an accommodation is necessary and reasonable
Id.

Plaintist ADA and NJLAD claims fail because she
does not present any evidence suggesting that Rutgers
failed to offer her a reasonable accommodation based
on the information she provided. While plaintiff was a
matriculated student, she received “test accommodations
in the form of time-and-a-half and semi-private, quiet
testing rooms for all in-class, timed exams.” (Oren Cert.
11 64). Plaintiff had never received, requested, or submitted
documentation supporting an accommodation for take-
home exams (Baker Cert. 1111 ll, 16). In September
2007, Plaintiff received an email from the Office of the
Dean of Students requesting that Plaintiff complete a
form explaining whether she would be seeking testing
accommodations for the Decedents' Estates and Trusts
exam. Plaintiff did not timely respond to that email,
and the Dean's office resent the request to Plaintiff in
October 2007. Plaintiff subsequently submitted the form.
Notwithstanding that the exam was a take-home exam
and Plaintiff previously received accommodations only
for in-class exams Plaintiff indicated on the form that
she was seeking an unspecified accommodation for the
Decedents' Estates and Trusts exam. Plaintiff did not
provide any medical documentation in support of her
request, but she indicated that she would provide support
at a later time.

*22 The Dean's Office made multiple requests from
Plaintiff for medical documentation regarding her
purported disability, but Plaintiff did not submit any
information until the end of November 2007. At
that time, Plaintiff sent Rutgers a one-page document
titled “Recommendations” (Baker Cert. Ex. F). The
document is undated, signed by a non-medical doctor,
“David J. Libon, Ph.D., Associate Professor Psychiatry
(Neuropsychology),” and does not reference Plaintiff
by name. (Id.). The document also refers to the
subject of the recommendations in both feminine and
masculine pronouns. The document recommends that
the unidentified subject receive “[u]p to 50% extended
time to complete all timed examinations” and ‘“1t1esting
in a distraction free environment such as a separate
room.” (Id.). The document further notes that the subject
had “cognitive deficits,” but it does not offer a formal
diagnosis

 

Mucci v. Rutgers, Not Reported in F.Supp.2d (2011)
20`1"` WL 831967, 42 NDLR P 250 `

 

Based on that documentation, the Dean determined
that Plaintiff did not require accommodations for the
Decedents' Estates and Trusts exam. The Dean reached
this determination because Plaintiff was permitted twenty-
four hours to complete the exam even though the
Professor designed the exam to be finished in three to
four hours Additionally, because the exam was a take-
home test, Plaintiff could complete the exam at any time
during the two-week exam period and in any location she
found suitable. Under those circumstances and in light of
the questionable documentation provided by Plaintiff, the
Dean determined that additional accommodations were
not necessary.

After Plaintiff received notice that she would not
receive additional accommodations she submitted a one-
paragraph letter from David J. Libon, Ph.D., which stated
in its entirety:

Ria Mucia [sic] is a middle-
aged woman who underwent
a neuropsychological evaluation

on 5/1/2007. The test results
were deleteriously affected by the
patient's test taking anxiety. lt is
likely that Ms. Muccia [sic1 could
have obtained higher scores if
provided with extra time, Therefore,
l am writing this letter supporting
Ms. Muccia's [sic] request for the
maximum time allowable for her
upcoming exams

(Baker Cert. Ex. H). The Dean's Office subsequently
notified Plaintiff that notwithstanding Dr. Libon's letter,
she did not require any additional accommodations for
the Decedents' Estates and Trusts exam.

The Court grants summary judgment dismissing Plaintiffs
ADA and NJLAD claims Plaintiff does not present
any evidence Supporting her claim that She has a
disability that required her to receive more than
twenty-four hours to take the Decedents' Estates and
Trusts and exam. Even if the Court accepts that
the “Recommendations” page and Dr. Libon's letter

constitute adequate medical documentation, neither of
those documents recommend that Plaintiff receive any
accommodations other than what Rutgers actually
provided The “Recommendations” page notes only that
Plaintiff should receive “50% extended time to complete
all timed examinations” and should be permitted to
take exams in a “distraction free environment.” (Baker
Cert. Ex. F). However, the Decedents' Estates and Trusts
exam was designed to be an untimed take-home exam.
(Dembe Cert. 11 9). Thus, Plaintiff was able to take the
exam in a room of her choice and she was permitted to
take up to twenty-four hours to work on an exam that
was designed to be completed in three to four hours
The Dean determined that those conditions complied
with the unidentified “Recommendations” submitted by
Plaintiff. Plaintiff presents no evidence to contradict that
determination

*23 Additionally, Dr. Libon's letter does not suggest
that Plaintiff receive more than twenty four-hours to take
the exam. It simply recommends that Plaintiff receive
“the maximum time allowable.” (Baker Cert. Ex. H).
Rutgers permitted Plaintiff twenty-four hours to complete
a three to four hour exam. That accommodation complies
with Dr. Libon's recommendations In short, there is
no evidence to suggest that Plaintiff has a recognized

disability that required her to have thirty-six hours to take

the Decedents' Estates and Trusts exam. 14

14 Plaintiff also fails to submit any evidence
contradicting Professor Dembe's testimony that the
exam was designed to take approximately three

hours

IV. CONCLUSION
For the reasons discussed above, the Court grants Rutgers'
motion for summary judgment dismissing Plaintiffs
Complaint. An appropriate Order shall enter today.

A11 Citations

Not Reported in F.Supp.2d, 2011 WL 831967, 42 NDLR
P 250

 

End of Document

162 2018 Thomson Reutersl No claim to original U,S. Govommer'zt \/“\/c)rks

 

 

 

la
a

*-
r
g w

 

x 1510 l§"i<i;»i:ie<i»éi z~;<'»t¢i§"' £;_ ;y

 

11135§1?“{

 

   

